 GARLAND KNITTING MILLS383Garland Knitting MillsandInternationalLadies'GarmentWorkers' Union,AFL-CIO.Case No. 1-CA-3136.May 2, 1961DECISION AND ORDEROn September 13,1960, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent had notdischarged Gordon Horsford in violation of Section 8(a) (3) and rec-ommended that the complaint be dismissed with respect to such alle-gation.Thereafter, the Charging Party filed exceptions to therecommended dismissal of the Section 8(a) (3) allegation togetherwith a supporting brief.The Respondent filed a brief in support ofthe recommended dismissal.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions' and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Garland KnittingMills, Boston, Massachusetts, its officers, agents, successors, and as-signs, shall:1.Cease and desist from :(a) Interrogating any employees, in a manner constituting interfer-ence, restraint, or coercion within the meaning of Section 8 (a) (1) ofthe Act, as to their own or other employees' union affiliations, senti-ments, or activities or as to what has transpired at union meetings.(b)Requesting or otherwise encouraging any of its employees toact as informers with respect to union meetings or activities or as tothe union membership or activities of its employees.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist the Inter-national Ladies' Garment Workers' Union, AFL-CIO, or any other1In the absence of any exceptions to the Trial Examiner's Section 8(a) (1) findings,we adopt thempro forma.131 NLRB No. 53. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Boston, Massachusetts, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the First Region, shall, afterbeing signed by Respondent's representative, be posted by Respondentimmediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for,the First Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.IT IS HEREBY FURTHER ORDERED that the complaint herein be, and ithereby is, dismissed, insofar as it alleges that the Respondent violatedSection 8(a) (3) of the Act by discharging Gordon Horsford.CHAIRMAN McCULLOCH and MEMBER BROWN took no part in the con-sideration of the above Decision and Order.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate any employees, in a manner constitut-ing interference, restraint, or coercion within the meaning of Sec-tion 8 (a) (1) of the Act, as to their own or other employees' unionaffiliations, sentiments, or activities or as to what has transpiredat union meetings.WE WILL NOT request or otherwise encourage any of our em-ployees to act as informers with respect to union meetings -or GARLAND KNITTING MILLS385activities or as to the union membership or activities of any ofour employees.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization,to form labor organizations,to join or assistInternationalLadies' Garment Workers' Union, AFL-CIO, orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities,except to the extent that,such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.GARLAND KNITTING MILLS,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by International Ladies' Garment Workers' Union, AFL-CIO, the General Counsel of the National Labor Relations Board caused a com-plaint to be issued on April 22,1960, which,as amended prior to and at the hear-ing, alleged that Garland Knitting Mills had engaged in unfair labor practices inviolation of Section 8(a)(3) and(1)of the National Labor Relations Act, asamended(61 Stat. 136), by discharging employee Gordon Horsford because hejoined or assisted the Union or engaged in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection;by interrogatingemployees concerning their union affiliations;by warning them to refrain fromassisting,becoming members of, or remaining members of, the Union;by threat-ening employees with discharge or other reprisals if they joined or assisted theUnion;and by soliciting employees to report to Respondent the meetings andactivities of the Union and its adherents.Respondent filed an answer, denyingthat it had engaged in any of the unfair labor practices alleged and pleading, affirma-tively, that it had discharged employee Horsford for cause.A hearing was held before the duly designated Trial Examiner on May 16, 17,and 18,1960,in Boston,Massachusetts.Thereafter, on or before June 22, coun-sel for each of the parties submitted briefs which have been duly considered.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Massachusetts corporation engaged in the manufacture, sale,and distribution of women's sweaters and related knitted products at its principalplace of business located in Boston,Massachusetts.In the course and conduct ofitsbusiness it annually receives materials from outside Massachusetts valued inexcess of $50,000 and also annually ships finished products valued in excess ofthat amount to points outside the Commonwealth.Respondent admits, and I find,that it is engaged in commerce within the meaning of the Act.599198-62-vol. 131-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDInternationalLadies'Garment Workers'Union,AFL-CIO,herein called theUnion, is a labor organization within the meaning of Section 2(5) of the Act.III. THE UNFAIRLABOR PRACTICESA. Respondent's interrogation of its employees,and its use of them as informers,with respectto union activitiesThe Unioncommenced an organizationaldrive at Respondent'smill in Septem-ber 1959. Shortly thereafter Respondent sought or received information from atleast three of its employees-Horsford, Cresser, and Cherry-with respect to theprogressof the campaign and the identity of its employees participating therein,in themanner andunder the circumstances set forth below.Horsford:In September1959, employee Gordon Horsford (whose alleged dis-criminatory discharge is treatedinfra)visitedRespondent's plant manager, Stan-ley S. Crosby, in the latter's office and informed him of the visit several daysearlier of two unionorganizersto his home and their attempt toenlisthis aid inorganizing Respondent's employees.He assured Crosby that he was interestedonly inmaintaininghis job and wanted no part in the Union's organizational cam-paign.At Crosby's request, Horsford furnished the name of one of the organizers.Crosby suggested that there be nomore meetingsinCrosby's office about theUnion "because you never know who's watching or telling tales" and stated thathe would telephone Horsford at the latter's home from time to time.He promisedthat if Horsford "would go along with the Company," he would probably be ableto advance himself.Several days later Crosby telephoned Horsford at his home and inquired aboutthe Union's progress.Horsford reported that about 50 percent of the men werein favor of the Union and were "talking it up."Crosby reiterated that Horsfordcould "go places with the Company" if he played along with it.Thereafter, some-times as often as three times a week until the last week in October, Crosby calledHorsford at the latter's home and inquired as to the Union's progress.He toldHorsford that he was more interested in the reaction of the men than of the women,for the men were the "backbone" of the plant'Cresser:Soonafter thecommencementof theorganizational campaign,Crosbyalso telephoned employee Donald J. Cresser at his home and inquired whether theUnion had gotten in touch with him.When Cresser stated that it had not, Crosbyreplied, "Are you sure they haven't contacted you?" adding that the organizers hadcontacted most of the other men.Crosby then asked Cresser to call him eitherat home or at the office if theorganizersdid communicate with him 2Cherry:According to the uncontroverted and credited testimony of employeeArthur Cherry,in lateOctober 1959 he sought out Foreman Nate Kovars in thelatter'soffice and informed him that he, Cherry, had signed a union card andmailed it to the Union but that, after talking to his wife, he regrettedhaving signedthe card and wished he could retrieve it.Kovars promised to see what he coulddo about getting the card babk.3He then asked Cherry if the latter knew anyoneelse who hadsigned a unioncard and specifically asked whether Gordon Horsfordhad signed one.Cherry replied that he did not know .4The Union held its firstmeetingon Sunday, January 31, 1960.It isundisputedthat following that meeting and on a number of occasions thereafter Cherry had'The above findings are based upon the testimony of Horsford,corroborated in manyrespects by Crosby himself.Crosby testified, however, that the telephone conversationswere suggested or initiated in each instance by Horsford.Horsford impressed me as themore credibleof the twowitnesses.f The findings in the above paragraph are based upon the credited testimony of Creaser.Crosby, when asked whether he had ever had any telephone conversations with Creaserabout the Union, replied that he could not remember,adding,"I have talked to Mr.Creaser, but by phone, I'm very doubtful."S In a second interview with Cherry a few days later,at which Cherry'swife was alsopresent,Kovars told Cherry that nothing could be done about getting his card back butthat Cherry should not worry because the Union could not establish itself in the plantwithout a Board election in which the employees would have an opportunity to vote foror against the Union'Kovars' proffer of assistancetoCherryin retrieving his union card is not, in thecircumstances of this case,found to be an unfair labor practice.Cherry's testimony inregard to it is set forth merely to show the setting in which Kovars' interrogation withrespect to union activities occurred. GARLAND KNITTING MILLS387telephone conversations with PlantManagerCrosby in which he reported toCrosby what went on at the January 31 and subsequent union meetings, whoattended, and who signed union cards.There is a conflict in the testimony, how-ever, as to who suggested or initiated these telephone calls, and as to some of thestatementsmadeduring the conversations.The occasion or ostensible occasionfor the firstmention ofthe Union between Crosby and Cherry was a meeting ortelephone conversation between the two in connection with Crosby's attempt tohave the Blue Cross-Blue Shield insurance agency reconsider its refusal to pay theexpenses incident to the birth of Cherry's first child.Cherry testified that on January 30, the day before the first union meeting,Crosby called him at his home, advised him that Respondent had filed a claim inhis behalf with Blue Cross but had not yet received a response; that Crosby thenasked him whether he was going to attend the union meeting on the following day,and, upon receiving an affirmative reply, asked Cherry to report to him what wenton at the meeting; that Cherry protested that he did not want to be a squealer;and that Crosby told him not to worry-that the report would be in confidenceand no one would find out. He testified further that on the day after the firstunion meeting, Crosby called him again, reported that he had not yet heard fromBlue Cross but that Cherry should not worry-that he would get the money oneway or another; that Crosby then asked him how many people had attended theunion meeting, whether Horsford was present, what Horsford had to say, howmany of the men had signed cards, and theirnames.Cherry also testified that heattempted to give Crosby all the information requested; 5 that when he told Crosbythat 14 men had signed union cards, Crosby replied that he had heard only 11 hadsigned; and that when Cherry could name only about 6 of the signers, Crosbynamed 5 more.According to Cherry, Crosby thereafter called him at intermittent times through-out the week when Cherry was away from home and left messages with Cherry'swife.He testified that about February 20 Crosby approached him at the plant andasked why he had not heard from Cherry on the telephone; that Cherry replied hehad nothing to say to Crosby, whereupon Crosby purported to give him "a littlefriendly advice, to stop playing both ends against the middle, because it doesn'tpay."Cherry testified, in addition, that following the Union's last meeting on Feb-ruary 21, Crosby called him again when Cherry was not at home and that whenCherry returned the call, Crosby asked him what hadgone on atthe meeting the daybefore; that Cherry told him not much had gone on, then asked Crosby not to callhim any more because he, Cherry, was upset and did not want to step on anyone'stoes.There ensued a discussion of Horsford's discharge which will be treatedinfra.Crosby testified, on the other hand, that during the week preceding the first unionmeeting, he summoned Cherry to his office to discuss the Blue Cross insurance mat-ter and that during the conversation, Cherry volunteered the information that theUnion was having a meeting on January 30 (the date was actually January 31) andasked Crosby to call him after the meeting; that pursuant to this request, Crosby didcall Cherry; that Cherry named the persons who had attended the meeting, includingHorsford, related what Horsford had said, stated that no one had signed a unioncard, and requested that Crosby call himagainafter thenext unionmeeting, whichwas scheduled for February 7.Crosby further testified that he called Cherry fol-lowing the second union meeting, as Cherry had requested; that Cherry volunteeredthe names of all employees in attendance, named 11 who had signed cards, 2 whohad refused to sign, and 2 who had left the meeting early; and reported that Hors-ford had not been present.With respect to further conversations with Cherry about the Union, Crosby testi-fied as follows: As Cherry left the plant on February 20, he told Crosby that theUnion would have another meeting on the following day.Crosby asked if heshould call Cherry afterward and Cherry replied in the affirmative.When Crosbycalled Cherry after the meeting, Cherry said that he had gone to the meeting butwould rather not discuss it.Cherry nevertheless reported that 12 employees, in-cluding Horsford, had attended; and that the union representatives had recommendeda strike and had informed those present that there would be "no more meetings ofthe knitters as there must be a leak somewhere."There ensued a discussion ofHorsford's discharge, which will be treatedinfra.At the conclusion of the conver-sation,Crosby asked Cherry not to call him any more.The testimony of Crosby and Cherry is irreconcilable in many respects. I do notcredit all of the testimony of either but I believe there is much truth in the testimony5Hisreport to 'Crosby about Horsford is set forthinfrain connection with the treat-ment ofHorsford's discharge. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDof each.6 I am convinced that it was Crosby rather than Cherry who first suggestedthat Cherry report on the union meetings.This would be in accordance with thepattern followed by Crosby in seeking information from Horsford and Cresser.Moreover, Cherry's account of how his role as informer was initiated impresses measmore plausible than Crosby's account .7 I accept Crosby's testimony, however,that it was after the second union meeting, rather than the first one, that Cherry in-formed him of the names of the employees in attendance and of those who hadsigned union cards. I find it unnecessary to determine whether, after Crosby's initialrequest that Cherry report to him what went on at the first union meeting, the spe-cific telephone calls thereafter were placed at the request of one or the other of thetwo men, nor do I find it necessary to resolve the conflicts as to all details with re-spect to what was said by each during these telephone conversations. I am con-vinced from all the evidence that Crosby did more than merely listen to informa-tion voluntarily offered and that he actively sought the information obtained fromCherry.°However, even if Crosby had done no more than encourage Cherry bycalling him for reports on the union meetings pursuant to suggestions previouslymade by Cherry, I would nevertheless find such conduct to be unlawful interferencewith the employees' organizational rights-an intrusion into their right to expresstheir views in the privacy of their union hall and to join the Union without fear ofemployer reprisal.Crosby's testimony that Cherry, in informing him of the Union'slastmeeting, reported that the organizer had announced that there "must be a leaksomewhere" and that he was therefore holding no more union meetings, illustratesthe devastatingly coercive effect that an informer system such as that used by Re-spondent can have upon the employees' organizational efforts.Crosby's conductwas a form of industrial espionage, a practice uniformly condemned by the Boardand the courts.9Crosby'sinitial useof employee Horsford to obtain information as to the Union'sprogress, as well as his later use of employee Cherry to obtain information as towhat went on at theunion meetings,and the identity of employees who attendedthe meetings or signed union cards, and his attempt to enlist the services of employeeCresser as an informer were clearly in violation of Section 8(a) (1) of the Act.Like-wise unlawful was Foreman Kovars' interrogation of employee Cherry as to whetherHorsford and other employees had signed union cards.B. The discharge of HorsfordGordon Horsford had worked for Respondent as a full-fashioned knitter for ap-proximately 7 years prior to his discharge on February 15, 1960.He was a matureman (based on my observation of him), was well-liked and respected by the em-ployees,10 and was held in "high regard" by Plant Manager Crosby.il Indeed, be-8 In failing to give full credit to Cherry's testimony,I am influencedprincipally by thefact that in a prehearing sworn statement given to the Board's field examiner, Cherryattributed to Crosby statements purportedly made at an October 28 meeting with theknitters which, if made, would clearly have been a violation of Section 8(a) (1) of theAct.When questioned at the hearing about what was said at the meeting, Cherry didnot testify that such statements were made, nor did any other witness so testify.7In making this finding,I am not unmindfulof the fact that some employees may havevolunteeredsome informationto Crosby.Thus Crosby, in seeking to establish that it wasat the second meeting-rather than at the first meeting, as Cherry had testified-thatunion cards were signed, testified that employee Mazzarini came to him after the secondmeeting and volunteered information that a number of men had signed union cards atthat meeting.sCrosby was a young man, working at a part-time job, in addition to his job withRespondent, to support his wife and baby and to pay the expenses incident to the birth,not only of his first child but of another which was on the way at the time of the in-cidents here involved.I am confident that Crosby, in offering to assist Cherry in obtain-ing payment of his Blue Cross insurance, was not motivated by his desire to obtaininformation as to the employees' union activities, for he had previously assisted anotheremployee similarly situated, but I believe that he nevertheless recognized and deliberatelytook full advantage of Cherry's vulnerable financial position in calling upon him to fur-nish information.0N L R B v ClevelandCliffsIron Company,133 F. 2d 295, 301 (C A6) , Jackson TileManufacturing Co. v. N L.R B , 272 F2d 181 (C.A. 5), enfg 122 NLRB 764, 773-774,NLRB. v. Clark Brothers Company,163 F 2d 373, 375 (C.A. 2).-10Testimony of Carl Arvidson, Horsford's alley mate, who was called by Respondent asa witness.11Testimony of Crosby. GARLAND KNITTING MILLS389cause of the high esteem which Crosby held for him and because he "wasn't afraidto speak up," Crosby had recommended him as a correspondent on Respondent'snewspaper, "The Garlander," in early January 1960.He was discharged on Monday, February 15. The reasons assigned by Crosbyfor his discharge were as follows: (1) Disobeyed his foreman's instructions re-garding hours to be worked; (2) ran his machine without authorization and off theclock (completely uninsured and actually trespassing); (3) left the machine runningwithout attendance while he went home; and (4) turned in a production paper forpayment, with fraudulent information.The incident which precipitated Horsford's discharge occurred on the night ofFebruary 12 to 13.Horsford was then working on the 11 p.m. to 7 a.m. shift whichat that time had no foreman or supervisor on duty.12When Horsford reportedfor work just before 11 p.m., he was handed a note from Foreman Nate Kovars,instructing him to work only until 5 a.m.13Horsford, however, punched out at5:02 a.m., then returned to his machine at 5:05 or 5:06, strapped up and startedanother set which was already on the bars and continued to work until about 5:20,according to his own testimony, or until about 5:25 or 5:30, according to the testi-mony of his alley mate, Arvidson.At that time, while the last set of sweater backswas still on his machine but nearing the completion stage, Horsford left the plant,requesting Arvidson to remove the set from his machine when the knitting was com-pleted.He took credit for this set on the production sheet which he turned in.14The set which Horsford started after checking out needed to be knitted before themachine could be cleaned properly, but this knitting could and normally would havebeen done by one of the cleaning crew, which Respondent sought to furnish with 2hours of knitting before they started their lower-paid 3 hours of cleaning.The extrawork which Horsford did after 5 a.m. did not, however, preclude the cleaner whotook over his machine at 7 a.m. from knitting the normal amount, for Horsford leftsix sets for his machine to start with and more sets would become available about7:30 a.m.A knitter normally completes from 3 to 31/2 sets an hour.Plant Manager Crosby normally did not arrive at the mill until about 6:15 or 6:30a.m., but on Saturday, February 13, he arrived earlier-about 5:15-in order tocatch up with a backlog of work and to prepare for the annual salesmen's con-ference which was scheduled for the following Monday through Wednesday.About5:35, in making his customary check on the third shift, he noticed that Horsford'smachine was running but that Horsford was not attending it.Arvidson, Horsford'salley mate, explained to Crosby that Horsford had left the mill about 5:30 and hadrequested Arvidson to remove the set when it was completed.Arvidson in fact didso a few minutes later.Crosby testified that he had never before discharged a full-fashioned knitter butthat he considered Horsford's conduct on the morning of February 13 to be aserious offense and was motivated solely by that incident in discharging him.15He analogized Horsford's action in working unauthorized overtime to that of anotheremployee, a presser, whom Crosby discharged for checking out and leaving theplant at 12 noon when she had been instructed to work until 2 p.m. It is question-able, however, that Crosby in,faet considered the working of unauthorized overtimefor a half hour as analogous to the presser's quitting 2 hours, early.He conceded on12 Shortly thereafter Respondent hired a foreman for its third shift allegedly to preventthe recurrence of incidents such as those which it assigned as the reason for Horsford'sdischarge."Due to an influenza epidemic in Boston during the early part of 1960 there had beenan excessive number of absences among employees in the operations preceding the knittingoperation, resulting in a shortage of sets to be knitted by the regular knitting crew anda Saturday cleaning crew which normally knitted for 2 hours and cleaned machines for3 hours every other Saturday In order to supply the cleaning crew with enough sets tooperations commenced supplying more sets, Respondent had been putting regular knitterson short time, that is, had been giving them only 38 Instead of their normal 40 hours ofwork during some weeks.The occasion in question was the first time Horsford had beenput on short time.14When two knitters worked under an alley mate rate, rather than a single rate, oneassists the other at times-such as in strapping the sets-and watches the other's machinewhile he is away looking for yarn, smoking, in the bathroom, etc15Horsford himself testified with respect to an occasion in mid-January 1960, apparentlywhile Horsford was on another shift, when Foreman Kovars reprimanded him for leavinghis machine and wandering around too much. But Respondent does not contend that thisfact in any way contributed to its decision to discharge Horsford 390DECISIONSOF NATIONALLABOR RELATIONS BOARDcross-examination that if a set is already in the needles at the end of a shift, theknitting operation should be completed by the operator who put the set on if, as inthe present case, no one on the next shift is present to take over the operation.When asked whether,in a situation where no incoming shift operator was expected,itwas permissible for a knitter who finishedone setshortly before quitting time tostart anotherset (asArvidson testified that Horsford did), Crosby replied, "It wouldbe unclear to me whether he would start it or not, the last set," adding ,that it wouldnot be a serious offense for him to start it.Crosby testified that in deciding to discharge Horsford, he considered that thelatter had turned in "fraudulent information" because, although he had checked"out at 5:02 a.m., he listed on his production sheet the work on his machine whichwas completed after that time. It was customary for the incoming knitter, accordingtoCrosby, to receive credit for work on the machine which he takes off.Byanalogy, it would seem that Arvidson, who, at the request of both Horsford andCrosby, actually took the set off, should have received credit for it.But Re-spondent, with full knowledge of what had happened, voluntarily paid Horsfordfor the set.Finally, Crosby insisted that the most serious element of Horsford's offense washis action in leaving the plant while his machine was still running.The knitting ma-chines were very expensive, and in the event of a smashup, which sometimes occurs, a.machine could be seriously damaged if no one was present to shut it off or tend it.Itwould be all right, according to Crosby, for a knitter to leave his machine for hisalleymate to watch for 6 or 7 minutes 16 while he went to the bathroom but notwhile he left the plant.There is a substantial difference in the two situations,Crosby testified, because an alley mate is supposed to take care of the adjoining ma-chine while the operator is in the plant but not while he is outside the plant.Credible evidence was adduced to show that on the unsupervised third shift anumber of employees tended to disregard company rules or policies and engaged inpractices which they probably would not have engaged in had there been a foremanpresent.For example, one of the knitters, Briand, used to go outside the plant toget coffee for himself and others, leaving his alley mate to watch his machine foras long as 15 minutes at a time.17 This same operator, upon a number of occasions,would run two knitting machines simultaneously when assigned to a new machineon which he had difficulty making his normal production.This, he knew, wasstrictly contrary to company policy.Another knitter, Frank Harding, also ran twomachines simultaneously on occasions.There is also testimony by employee Coynethat one of the knitters, Otto Lindeblade, who was a slow worker, would punch histimecard, then knit overtime on a number of occasions when no other knitter waspresent to take over his machine, and that Crosby was present on some of thoseoccasions.Crosby testified, however, that although Lindeblade usually worked 10 or15 minutes longer than most of the knitters, he was merely tying his work, not doingproduction work, on those occasions.Although I am satisfied that Lindeblade onoccasions did knit after punching out, as Coyne testified he' did, it may well be thatCrosbywas unaware of this fact.The laxity in the enforcement of company rules or policies outlined above maywell have led Horsford and other employees to believe that the reason assigned toHorsford for his discharge was not the true reason and that the Union's organiza-tional campaign, which was then in full swing, must have had something to do withit.Horsford, on the day he was discharged, accused Crosby of discharging himbecause of his union activities.And other employees, protesting Horsford's dis-charge because of rumors they had heard that he was discriminatorily discharged,caused Crosby to calla meetingof the knitters at which he assured them that heknew Horsford was a friend of the Company, not a union man, and that he had beendischarged solely because of his conduct on the night of February 12 to 13.Horsford had not signed a union card prior to his discharge. It is the GeneralCounsel's theory, however, that Horsford, in order to protect his job, had refrainedfrom actually signing a card and had attempted to leave the impression with Respond-dent that he was opposed to the Union or was at least maintaining a position ofneutrality, but that Respondent became convinced that Horsford was deceiving itand seed upon the overtime work incident as a pretext for ridding the mill of whatit considered a swing man in the organizational drive.Tn treating this contention, consideration will first be given to what Horsford'sposition with respect to the Union really was.There can be little doubt that at the1e The time elapsing between Horsford's denarture and the completion of his lnst set.17 This nrnctice was stopped after Respondent put a foreman on the third shift follow-ing Horsford's discharge. GARLAND KNITTING MILLS391beginningof the Union's organizational campaign, Horsford was either opposed toitor was at least undecided.When first approached by the union organizers at hishome, he expressed reluctance to help them because of a fear of employer retaliationbut said he would think it over.And at a meeting of Crosby, Foreman Kovars, andone ofthe Company's owners with the knitters in October 1959, when Crosby askedwhether any of the knitters had been approached by the Union, Horsford volunteeredthat he had been approached at his home but that he could not see that the Unionhad anything to offer the Garland employees.Even as late as the Union's first meet-ing,on January 31, Horsford, after listening to the organizers speak, ,told theassembled employees-about 16 or 18-that he did not think this was the right unionfor them.Horsford testified, nevertheless, that he was "for the Union" even beforethe January 31 union meeting and had so informed at least four trusted employeefriends,McCarthy, Coyne, Cherry, and Petrobourg.18 Before the January 31 meet-ing, according to Horsford, he told McCarthy that he thought the Union "was a goodthing" and that they should get all the men they could to join it.He testified thatbefore the February 8 union meeting, which he did not attend because of illness, hetold Coyne that he "should go to the meeting, that it was important, and that the menwere going very strongly for the Union"; 19 that between the first and second unionmeetings he talked to Cherry in the plant about the possibilities of getting some ofthe men to join the Union and what barriers they had to contend with in persuadingthese men; that also between the first and second meeting, Horsford talked to Petro-bourg, as the latter was leaving the plant, about how Petrobourg was progressing onhis shiftin gainingunion adherents.Horsford testified further that he did not"open up" as to how he felt about the Union in talking to other employees because"I didn't know who we had for squealers and who we didn't have," but that he advisedthe men prior to the first union meeting to attend and hear what the organizers hadto say.Evenassuming,asHorsford testified, that while openly expressing opposition tothe Union, or at least indecisiveness,20 he was surreptitiously promoting the Union,the questions still remain: Did Respondent believe Horsford to be active in theUnion's behalf and did it discharge him for. that reason.The evidence relative to Respondent's knowledge of Horsford's position regardingtheUnion and whether Respondent could reasonably have believed that he wasactive inits behalf, will now be considered.As already noted, when the union organ-izers sought to enlist his aid in organizing the mill, Horsford, upon his own initiative,reported this fact to Crosby and assured the latter that he was interested only in main-taininghis job and wanted to have nothing to do with the Union; and he thereaftertold the knitters, in the presence of Crosby and other company representatives, thatbe did not think the Union had anything to offer Garland employees.Accordingto the undenied and credited testimony of Crosby, Horsford, on one occasion inOctober, reported to Crosby that the Union was putting tremendous pressure on himto joinand had offered to puthim onthe Union's payroll if he would help organizethe employees at their homes but that he, Horsford, was not interested.On anotheroccasionin October, he reported to Crosby that the Union was continuing its pressurebut that his.un,signedunioncard was still on the visor of his car.About October 31,in a telephone call to Crosby, Horsford stated that his name was being used by unionemployees as being for the Union but that this was not so.Crosby replied that hehad not heard Horsford's namementioned and assured Horsford that he should not'worry, that Crosby knew he was a friend of the Company. In November. whenHorsford announced his.discovery that employee McCarthy was the person who hadmistakenly reported him as favoring the Union, Crosby requested Horsford not tocall him about union matters anymore and not to mention to anyone what had beensaid to him. 'Later, in late January or early February, Horsford suggested to Crosbythat the company newspaper, "The Garlander," be used against the Union, butCrosby vetoed the proposal.Crosby,moreover, learned through his informer,Cherry, that Horsford attended the Union's first meeting on January 31 and whatHorsford told the employees on that occasion and also that Horsford had notattended the secondunion meetingheld on February 7. Cherry testified that he atIs In addition,employee Dubois called as a witness by Respondent,testified,and I find;that upon an occasion after the first union meeting, when he was complaining to Horsfordabout his difficulty in making production on a new style, the latter suggested, "Why don'tyou nick it up to the Union on the meeting on the Sunday'+"19 Coyne credibly testified that he joined the Union on February 14. the day beforeHorsford's discharge,and that Horsford was one of the men who persuaded him to join.20To some ofthe employees Horsford stated'that he was still thinking about what theUnion had to offer or that his unsigned union card was still on the visor in his car. 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDno time ever told Crosby that Horsford was active in the Union's behalf and there isno evidence that anyone else did so.To establish an antiunion motivation, the General Counsel has relied almost exclu-sively on the testimony of Arthur Cherry, whose role as an informer has beendescribedsupra.Cherry testified that when he reported to Crosby that Horsfordhad spoken to the men at the January 31 union meeting but did not appear to be toomuch in favor of the Union,, Crosby warned him, "Be on your guard because GordonHorsford was a smart bastard . . . that he was only an opportunist who was usingthe likes of me and other men in the shop to better himself."Cherry further testifiedthat when Crosby telephoned him on February 22 or 23 for a report on the Union'slastmeeting, Cherry protested that Horsford had not been ,active in the Union; thathe, Cherry, thought Horsford had gotten a "dirty deal," with Crosby showing up inthe plant at 5:20 in the morning; that Crosby replied that it was no one else's businesswhy Crosby was in the shop at that time; that the Company was justified in firirigHorsford because it had known all along that he was mixed up in union activities;and that Crosby was glad that the knitters had "gone to bat" for Horsford but therewas nothing he, Crosby, could do about it at that time "on account of the union pres-sure from outside."Crosby denied that he made these statements to Cherry.He testified that afterthe last union meeting, Cherry told Crosby that he thought Horsford had beenfiredwithout cause; that there were rumors to the effect that Horsford was firedfor union activity; that Horsford was in fact a friend of the Company; and thatCrosby "had no business firing him for union activity."According to Crosby, hethen assured Cherry that Horsford was a friend of the Company, was not activefor the Union, and had been fired solely because of what he had done on the nightof February 12 to 13.The issue as to credibility between Cherry and Crosby is not an easy one to re-solve, for, as already pointed out, I do not accept all of the testimony of either ascredible.In this instance, however, I am more inclined to accept the testimony ofCrosby, especially with respect to what was said during their last telephone con-versation.On that occasion, before Crosby had an opportunity to mention Hors-ford's discharge, he was aware that Cherry was upset and did not want to continueto act as an informer and Cherry had let him know that he believed Horsford hadbeen unjustly discharged for engagingin unionactivities.In these circumstances,it is unlikely that Crosby would have been so indiscreet as to have admitted havingdischarged Horsford because of union activities.My rejection of Cherry's testimony in the respects mentioned above does not,however, remove all doubt with respect to Crosby's motivation in dischargingHorsford.As already indicated in my analysis of the reasons assigned by Crosbyfor discharging Horsford, those reasons appear to be somewhat specious.Therecan be no doubt, moreover, that Horsford was well liked and looked up to by theemployees, that Respondent had a high regard for him, and that it was particularlyconcerned about his attitude with respect to the Union.Furthermore, I am con-vinced that Crosby obtained information with respect to the employees' unionactivities from sources other than Cherry?iNevertheless, in view of Horsford'sopen and public refusal to support the Union, I am not persuaded that even ifRespondent had known the full extent of Horsford's union activities, it would haveconsidered him sufficiently influential in the Union's behalf to motivate its dis-charge of him for that reason.Although I am not free from doubt in the matter,I find, under all the circumstances, that the General Counsel has failed to establishby a preponderance of the evidence that Horsford was discriminatorily discharged asn Cherry's testimony,mentionedsupra,that when he failed to name all the employeeswho had signed union cards in reporting to Crosby about one of the union meetings,Crosby named the others who had signed, sounded convincing to me and I credit it. Itshould be noted, moreover, that Crosby requested employee Cresser to report to him ifany unionrepresentative communicated with him80 Inits brief the Union suggests that Horsford was discharged for engaging in aprotected concerted activity in violation of Section 8(a) (1) of the Act. It bases thiscontentionon the testimony of employee Coyne, which I credit, to the effect that upon-one occasion,date unspecified,he overheard Horsford,in loud tones, tell Foreman CarlFredriksen, "Carl, this time the Company has to do something for the men, they have togive us a good raise, and otherwise there's going to be some strong action taken " Coynetestified that he did not hear the beginning or end of this conversation.Neither Horsfordnor Fredriksen were questioned about the episode.This fragmentary evidence, in thecircumstances,is Insufficient upon which to base a finding that Crosby discharged Horsfordfor engaging in concerted activities for the protection of himself and other employees THE DAVIS FIRE BRICK COMPANY393IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall rec-ommendthat itcease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon thebasisof the above findings of fact, and upon the entire record, I makethe following:CONCLUSIONS OF LAW1. International Ladies' Garment Workers' Union, AFL-CIO, is a labor organ-ization within the meaning of Section2(5) of the Act.2.By interrogating its employees,and byusing them as informers,for the pur-pose of obtaining information as to the progress of the Union's organization]. cam-paign and the identity of its employees who signed union cards or engaged in otherunion activities,Respondent has engaged in unfair labor practices within the mean-ing of Section8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.4.The evidence does not establish that Respondent violated Section 8(a) (3) or(1) of the Act by discharging Gordon Horsford.[Recommendations omitted from publication.]The Davis Fire Brick CompanyandUnited Brick and ClayWorkers of America,AFL-CIO.Case No. 9-CA-f105.May 2,1961DECISION AND ORDEROn October 7, 1960, Trial Examiner Stanley Gilbert issued hisOrder on Motion to Dismiss in the above-entitled proceeding, grant-ing the Respondent's motion to dismiss the complaint, as set forth inthe copy of the Order attached hereto. Thereafter the General Coun-sel and the Charging Party filed requests for review of the Trial Ex-aminer's Order together with briefs in support of their requests.TheRespondent filed a brief and a supplemental brief in support of theTrial Examiner's Order.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Order, the requests for review, the briefs, and the entirerecord in the case, and hereby affirms the Trial Examiner's ruling.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]CHAIRMANMCCULLOCHand MEMBER BROWNtook no part in theconsiderationof the above Decision and Order.131 NLRB No. 50.